                            UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF KENTUCKY
                                    AT LOUISVILLE
                           CIVIL ACTION NO. 3:18CV-P828-CRS

SEIKO ROSS                                                                              PLAINTIFF

v.

LOUISVILLE METRO DEPT.
OF CORRECTIONS et al.                                                               DEFENDANTS

                                  MEMORANDUM OPINION

       Plaintiff Seiko Ross filed the instant pro se 42 U.S.C. § 1983 action proceeding in forma

pauperis. By Memorandum Opinion and Order entered March 11, 2019, the Court conducted an

initial review of the complaint pursuant to 28 U.S.C. § 1915A (DN 8). The Court found that

Plaintiff’s claims must be dismissed for failure to state a claim upon which may be granted.

However, citing LaFountain v. Harry, 716 F.3d 944, 951 (6th Cir. 2013) (“[U]nder Rule 15(a) a

district court can allow a plaintiff to amend his complaint even when the complaint is subject to

dismissal under the [Prison Litigation Reform Act].”), the Court ordered Plaintiff to file an

amended complaint within 30 days to name as Defendants the specific individuals whom he

alleged violated his rights, to state the specific factual allegations he believed supported his claim

against each individual defendant, and to sue Defendants in their individual capacities. The

Court ordered Plaintiff to file an amended complaint within 30 days and warned him that his

failure to file an amended complaint within the time allotted would result in dismissal of the

instant action for the reasons stated in the Memorandum Opinion and Order.

       More than 30 days have passed, and Plaintiff failed to comply with the Court’s Order or

to take any other action in this case. Because Plaintiff failed to file an amended complaint, the

complaint must be dismissed for failure to state a claim upon which relief may be granted for the
reasons set forth in the Court’s Memorandum Opinion and Order (DN 8). Therefore, the Court

will enter a separate Order dismissing this action.

Date:    April 25, 2019




                                                 Char
                                                    lesR.Si
                                                          mpsonI
                                                               II,Seni
                                                                     orJudge
                                                    Unit
                                                       edStat
                                                            esDi
                                                               str
                                                                 ictCour
                                                                       t
cc:     Plaintiff, pro se
        Defendants
        Jefferson County Attorney
4411.010




                                                 2
